        Case 2:17-cr-00232-JAM Document 374 Filed 09/02/20 Page 1 of 2

     RANDY SUE POLLOCK
 1
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Telephone: (510) 763-9967
     Facsimile: (510) 380-6551
 4   rsp@rspollocklaw.com
 5
     Attorney for Defendant
 6   ERAN BUHBUT
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO DIVISION

11
     UNITED STATES OF AMERICA,                          CASE NO. 17-00232-JAM
12
13                               Plaintiff,
            vs.                                         STIPULATION AND ORDER TO
14                                                      CONTINUE SENTENCING
     ERAN BUHBUT,
15                               Defendant.
16
17
18
19          IT IS HEREBY STIPULATED by and between Randy Sue Pollock, counsel for defendant
20   Eran Buhbut, and Assistant United States Attorney Miriam Hinman, that the sentencing presently
21   set for September 29, 2020 be continued to November 3, 2020 at 9:30 a.m., under the
22   circumstances of this case, including provision II.F of the defendant’s plea agreement, the parties
23   agree that the requested continuance is appropriate so that the Court may have the opportunity to
24   consider additional information relevant to sentencing.
25          United States Probation Officer Lynda Moore has no objection to this continuance.
26          The draft presentence investigation report was disclosed on August 26, 2020.
27          Informal objections shall be due no later than October 6, 2020.
28
                                                       1
     U.S. v. BUHBUT, CR. 17-00232-JAM
     STIPULATION AND [PROPOSED] ORDER
     TO CONTINUE SENTENCING
       Case 2:17-cr-00232-JAM Document 374 Filed 09/02/20 Page 2 of 2


 1         The final presentence investigative report shall be due no later than October 13, 2020
 2         Motions to correct the presentence report shall be due no later than October 20, 2020.
 3         Replies and sentencing memoranda shall be filed no later than October 27, 2020.
 4
 5   Date: September 1, 2020                                           /s/
                                                         RANDY SUE POLLOCK
 6                                                       Attorney for Defendant
 7                                                       Eran Buhbut

 8   Date: September 1, 2020                                            /s/
                                                         MIRIAM HINMAN
 9                                                       Assistant United States Attorney
10
11
     IT IS SO ORDERED:
12
13   DATE: September 2, 2020                             /s/ John A. Mendez_____________
14                                                       HON. JOHN A. MENDEZ
                                                         United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
     U.S. v. BUHBUT, CR. 17-00232-JAM
     STIPULATION AND [PROPOSED] ORDER
     TO CONTINUE SENTENCING
